Mohawk Val. Health Sys. v Smith (2021 NY Slip Op 07453)





Mohawk Val. Health Sys. v Smith


2021 NY Slip Op 07453


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, AND WINSLOW, JJ.


1107 CA 20-01239

[*1]MOHAWK VALLEY HEALTH SYSTEM, PLAINTIFF-APPELLANT,
vMARK SMITH, CHERYL MATTERN, SAMUEL WESTMORELAND, MOHAMMED KAASHMIRI, FREDERIC JOYCE, JONATHAN ELI-PHILLIPS, REGINA FARRELL, TINA ANN MAXIAN, KENNETH KIM, JORGE FERREIRO, LEROY COOLEY, ANKUR CHAWLA, MARIO CARRILLO, MARGARET ALBANESE, NATALIE JONES, EMIR HODZIC, ROBERT WASICZKO, MARK WILLIAMS, JOHN SPERLING, KENNETH ORTEGA, COMPUTERSHARE TRUST COMPANY, N.A., DEFENDANTS-RESPONDENTS. 


HARRIS BEACH PLLC, PITTSFORD (KYLE D. GOOCH OF COUNSEL), FOR PLAINTIFF-APPELLANT.
COHEN COMPAGNI BECKMAN APPLER & KNOLL, PLLC, SYRACUSE (LAURA L. SPRING OF COUNSEL), FOR DEFENDANTS-RESPONDENTS MARK SMITH, SAMUEL WESTMORELAND, FREDERIC JOYCE, JONATHAN ELI-PHILLIPS, REGINA FARRELL, TINA ANN MAXIAN, KENNETH KIM, JORGE FERREIRO, LEROY COOLEY, ANKUR

	Appeal from a judgment (denominated order) of the Supreme Court, Oneida County (Bernadette T. Clark, J.), entered September 3, 2020. The judgment, among other things, denied plaintiff's motion for summary judgment. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for the reasons stated in the decision at Supreme Court.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court